91 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Lionel A. LALIBERTE, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 95-2369.
United States Court of Appeals, First Circuit.
July 29, 1996.

Lionel Laliberte on brief pro se.
Donald K. Stern, United States Attorney, and Shelbey D. Wright, Assistant United States Attorney, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Petitioner Lionel Laliberte appeals from the denial of his second motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence.  To the extent he is contending that his conviction and sentence are violative of double jeopardy because of the earlier orders of forfeiture, his claim falters on the basis of  United States v. Ursery, --- S.Ct. ----, 1996 WL 340815 (June 24, 1996).  To the extent he is contending that his forfeited properties were improperly characterized as "proceeds" of his drug trafficking activity for purposes of 21 U.S.C. § 881(a)(6), his claim has already been rejected by this court.   See United States v. Parcels of Land, 903 F.2d 36 (1st Cir.1990).  Nor was any such claim raised below.  Accordingly, the judgment is summarily affirmed.  See Loc.  R. 27.1.